 



EXHIBIT 10.1
SEPARATION AND MUTUAL RELEASE AGREEMENT
     This Separation and Mutual Release Agreement (the “Agreement”) is made by
and between G. Thomas Graves, III (the “Individual”), and Toreador Resources
Corporation (the “Company”).
RECITALS
     WHEREAS, the Individual has been employed as the Company’s President and
Chief Executive Officer;
     WHEREAS, the Individual has decided to resign his employment and all
positions with the Company and its subsidiaries and affiliates; and
     WHEREAS, the Company and the Individual desire to enter this Agreement to
reflect their mutual undertakings, promises, and agreements arising from the
Individual’s resignation.
     NOW THEREFORE, in exchange for the valuable consideration paid or given
under this Agreement, the receipt, adequacy, and sufficiency of which is hereby
acknowledged, the parties knowingly and voluntarily agree to the following
terms:
TERMS

1.   Resignation Date and Effect of Resignation. The Individual resigned his
employment with the Company effective January 25, 2007 (the “Resignation Date”).
Effective as of the Resignation Date, the Individual also resigned from all
corporate, board, and other offices and positions he held with the Company and
all of its subsidiaries and affiliates.

2.   Final Pay and Benefits. The Individual acknowledges that he has received
the following payments and benefits in accordance with the Company’s existing
policies, or at the Company’s discretion, pursuant to his employment with the
Company and his participation in the Company’s benefit plans:

  (a)   Payment of his regular base salary through the Resignation Date. This
amount is a gross amount, subject to applicable deductions and withholdings, and
was paid to the Individual on or before the Company’s first regularly scheduled
payday after the Resignation Date.     (b)   Payment or other entitlement, in
accordance with the terms of the applicable plan or other benefit, of any
benefits to which he had a vested entitlement as of the Resignation Date under
the terms of employee benefit plans established by the Company.     (c)   Based
on the Individual’s participation in the Toreador Resources Corporation Amended
and Restated 1990 Stock Option Plan (the “Stock Option Plan”), the Individual
received options to purchase Company stock awarded pursuant to his

-1-



--------------------------------------------------------------------------------



 



      Nonqualified Stock Option Agreements dated September 24, 1998, October 28,
1999, and April 26, 2004, which are reflected on the summary attached as
Exhibit A to this Agreement (the “Option Award Agreements”). By signing this
Agreement, the Individual represents and warrants that he has no options to
purchase Company stock other than as described on Exhibit A. Under paragraph
4(d) of each of the Option Award Agreements, the Individual has three months
following the Resignation Date to exercise his options.

3.   Cancellation/Continuance of Certain Benefits. In consideration of the
Individual’s promises and undertakings in this Agreement, the Company shall
provide him with the option to cancel or continue at his own expense the
following benefits:

  (a)   Vehicle Lease. The Company’s payment of the insurance, costs, and
monthly $1,600.00 lease payments for the Mercedes vehicle provided to the
Individual by the Company during his employment shall cease on the Resignation
Date. At his election, the Individual shall have the right to (i) have the
Company cancel the lease and return the vehicle to the leasing company; or
(ii) accept assignment or transfer of the lease and title from the Company and
begin paying the insurance, costs, and monthly lease payments himself. The
Individual must indicate his election by placing an “X” in the appropriate box:
X he elects to cancel the lease; or o he elects to accept assignment or transfer
of the lease and title and continue the lease himself. If the Individual elects
to continue the lease himself, he shall be solely responsible for all insurance,
costs, lease payments, and taxes on the vehicle upon assignment or transfer of
the lease and title. Regardless of his election, the parties agree to cooperate
and work together in good faith to take all actions reasonably necessary to
effectuate the intent of this subparagraph.     (b)   Term Life Insurance
Policy. The Company’s payment of the premiums for the term life insurance policy
with a death benefit of $2,000,000 provided to the Individual by the Company
during his employment shall cease on the Resignation Date. At his election, the
Individual shall have the right to (i) have the Company cancel the insurance
policy; or (ii) accept assignment or transfer from the Company of the policy and
begin paying the premiums to the insurance company himself. The Individual must
indicate his election by placing an “X” in the appropriate box: o he elects to
cancel the policy; or X he elect to accept assignment or transfer of the policy
and continue the policy himself. If the Individual elects to continue the policy
himself, he shall be solely responsible for all policy premiums upon assignment
or transfer of the policy. Regardless of his election, the parties agree to
cooperate and work together in good faith to take all actions reasonably
necessary to effectuate the intent of this subparagraph. The parties further
agree that any unearned premiums or other cash benefits payable under the policy
resulting from the Individual’s election shall be payable to the Company.

4.   Dues for Country Club Membership and Other Organizations. The Company’s
payment of the Individual’s dues, assessments, or other charges for his
membership with any

-2-



--------------------------------------------------------------------------------



 



    country club or other organization, including without limitation the Brook
Hollow Golf Club and the Petroleum Club, shall cease as of the Resignation Date.
If the Individual desires to continue any such membership after the Resignation
Date, he shall be solely responsible for the payment of any dues, assessments,
or other charges.

5.   Special Separation Consideration. Contingent upon the Individual’s
acceptance and non-revocation of this Agreement and in consideration of the
Individual’s promises and undertakings in this Agreement, the Company shall
provide to him, in addition to the salary and benefits he will receive pursuant
to Paragraph 2, the following special separation consideration (the “Special
Separation Consideration”):

  (a)   Separation Pay. The Company shall pay the Individual $785,308.98 as
separation pay (the “Separation Pay”). The Separation Pay is a gross amount,
subject to applicable deductions and withholdings, and shall be paid to the
Individual as follows: (i) 330,308.98 shall be paid to the Individual in equal
installments beginning on the Company’s first regularly scheduled payday after
the Effective Date of this Agreement and ending on the Company’s final regularly
scheduled payday in December 2007; and (ii) the remaining $455,000.00 shall be
paid to the Individual in a lump sum in 2008 on or before March 14, 2008. The
Separation Pay payments are intended to be short-term deferrals and therefore
not constitute a deferral of compensation for purposes of Section 409A of the
Internal Revenue Code.     (b)   Bonus Pay. The Company shall pay the Individual
$188,666.00, which is approximately two times the average of the cash portion of
the incentive bonuses the Company paid the Individual for his performance in
2004, 2005, and 2006, as compensation for his lost incentive bonus opportunities
in 2007 and 2008 (the “Bonus Pay”). The Bonus Pay is a gross amount, subject to
applicable deductions and withholdings, and shall be paid to the Individual in
equal installments of $94,333.00 on December 31, 2007 and December 31, 2008.    
(c)   Immediate Vesting of Restricted Stock. Based on the Individual’s
participation in the Toreador Resources Corporation 2005 Long-Term Incentive
Plan (the “Long-Term Incentive Plan”), the Individual received awards of the
Company’s restricted stock pursuant to Employee Restricted Stock Awards dated
May 19, 2005, January 26, 2006, and January 25, 2007, which are reflected on the
summary attached as Exhibit A to this Agreement (the “Restricted Stock Awards”).
By signing this Agreement, the Individual represents and warrants that he has no
awards of restricted stock from the Company other than as described on
Exhibit A. In consideration of the mutual promises and undertakings in this
Agreement, the Company and the Individual hereby agree that all shares of
Company stock awarded pursuant to the 2007 Restricted Stock Award will be fully
vested as of the Resignation Date, and further that the Company and the
Individual hereby amend the 2005 and 2006 Restricted Stock Awards to provide
that all unvested shares of Company stock awarded pursuant to said 2005 and 2006
Restricted

-3-



--------------------------------------------------------------------------------



 



      Stock Awards that were still outstanding immediately before the
Resignation Date shall be vested as of the Resignation Date.

  (d)   COBRA Reimbursements. The Company shall reimburse the Individual for
monthly premium costs he incurs for continuing his group health, dental, and
vision coverage under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), provided that the Individual timely elects insurance continuation
coverage under COBRA by completing and returning the insurance continuation
election form that will be provided under separate cover and that the Individual
notifies the Company’s Board of Directors in writing within 30 days after he
becomes eligible for health insurance coverage, if any, through subsequent
employment. The Company shall reimburse the monthly amounts just mentioned for
up to 18 months or until the Individual obtains subsequent employment that
provides health insurance coverage, whichever is sooner.     (e)   Retention of
Company-Issued Laptop, Computer, Telephone, and Blackberry. The Company shall
permit the Individual to retain his Company-issued laptop, computer, cellular
telephone, cellular telephone number, and blackberry; provided, however, that
(i) the Individual shall port the telephone number to the service provider of
his choice; (ii) the Individual shall be responsible for all charges in
connection with cellular telephone and blackberry services after the Resignation
Date; (iii) by his signature below, the Individual confirms that he has removed
and returned to the Company all Confidential Information (as defined below) from
his Company-issued laptop, computer, cellular telephone, and blackberry; and
(iv) following the Resignation Date, the Individual shall no longer be
authorized or permitted to log on to, access, or otherwise use the Company’s
computer systems, network, and/or Internet domain, whether via his
Company-issued laptop, computer, or otherwise.

6.   Return of Property. Whether or not the Individual accepts this Agreement,
he shall return to the Company except as provided in Paragraph 5(e) any and all
items of its property, including without limitation keys, badge/access card,
computers, software, cellular telephones and personal digital devices,
calculators, equipment, credit cards, forms, files, manuals, correspondence,
business records, personnel data, lists of employees, salary and benefits
information, client lists and files, lists of suppliers and vendors, price
lists, contracts, contract information, marketing plans, brochures, catalogs,
training materials, product samples, computer tapes and diskettes or other
portable media, computer-readable files and data stored on any hard drive or
other installed device, and data processing reports, and any and all other
documents or property which he has had possession of or control over during his
employment with the Company. By the Individual’s signature below, he represents
that he has complied with his requirements under this paragraph. The
Individual’s requirements under this paragraph shall not apply to, and the
Individual may retain a copy of, personnel, benefit, or payroll documents
concerning only him.

-4-



--------------------------------------------------------------------------------



 



7.   Non-Use and Non-Disclosure of Confidential Information. Whether or not the
Individual accepts this Agreement, he shall not, at any time following the
resignation of his employment, use or disclose to any third party any of the
Company’s confidential information (the “Confidential Information”), which
includes without limitation business-opportunity information, including all
business ideas, prospects, proposals, and other opportunities pertaining to the
lease, acquisition, exploration, production, gathering, transporting, marketing,
treating, or other processing of hydrocarbons and related products and the
exploration potential of geographical areas on which hydrocarbon exploration
prospects are located; intellectual-property information, including all ideas,
inventions, discoveries, processes, designs, methods, substances, articles,
computer programs, and improvements (including, without limitation, enhancements
to, or further interpretation or processing of, information that was in the
Company’s possession before the Effective Date of this Agreement), whether or
not patentable or copyrightable; e-mail or other internal memoranda; personnel
information, including personnel policies, employment practices, personnel
records, employee lists, personnel contact information, performance information,
compensation data, benefits, and training programs; trade secret information,
including information or matters constituting trade secrets as defined under
applicable law; technical information, including databases, formulae, designs,
compilations of information, data, and know-how related to the company’s
operations; financial information; and supplier information, including supplier
lists, contact information, capabilities, services, prices, costs, and specially
negotiated terms with suppliers. Confidential Information shall also include all
Company-related information contained in any manual or electronic document or
file created by the Individual during his employment with the Company or created
by the Company and provided or made available the Individual in connection with
his employment. Confidential Information shall not include any Company-related
information in the public domain, through no disclosure or wrongful act of the
Individual, to such an extent as to be readily available to competitors. If it
appears the Individual will be compelled by law or judicial process to disclose
any Confidential Information following the Resignation Date, to avoid potential
liability he must notify the Chairman of the Company’s Board of Directors in
writing immediately upon his receipt of a subpoena or other legal process.

8.   Mutual Releases.

  (a)   By the Individual. In consideration of the Company’s promises and
undertakings in this Agreement, the Individual and his family members, heirs,
successors, and assigns (collectively, the “Releasing Parties”) hereby release,
acquit, and forever waive and discharge any and all claims and demands of
whatever kind or character, whether known, unknown, vicarious, derivative, or
direct, that he or they, individually, collectively, or otherwise, may have or
assert against (i) the Company; (ii) any parent, subsidiary, or affiliate of the
Company; (iii) any past or present officer, director, or employee of the
entities just named in (i)-(ii), in their individual and official capacities;
and (iv) any predecessors, successors, parent companies, subsidiaries, owners,
shareholders, members, managers, operating units, affiliates, divisions, agents,
representatives, officers, directors, partners, members, employees, fiduciaries,
insurers, attorneys, successors, and assigns of

-5-



--------------------------------------------------------------------------------



 



      the entities just named in (i)-(iii) (collectively the “Released
Parties”). This General Release includes without limitation any claim or demand
arising out of or relating in any way to (i) the Individual’s employment or his
separation from employment with the Company; (ii) any federal, state, or local
statutory or common law or constitutional provision that applies or is asserted
to apply, directly or indirectly, to the formation, continuation, or termination
of the Individual’s employment relationship with the Company, including but not
limited to the Age Discrimination in Employment Act; (iii) any contract or
agreement between, concerning, or relating to the parties; and (iv) any other
alleged act, breach, conduct, negligence, gross negligence, or omission of the
Company or any of the other Released Parties. This General Release does not
waive any rights or claims between the parties (i) arising after the date the
Effective Date of this Agreement as defined by Paragraph 24, or (ii) relating to
the breach or enforcement of this Agreement.

  (b)   By the Company. In consideration of the Individual’s promises and
undertakings in this Agreement, the Company hereby releases, acquits, and
forever waives and discharges any and all claims and demands of whatever kind or
character, whether vicarious, derivative, or direct, that it may have or assert
against the Individual and his family members, heirs, successors, and assigns.
This General Release does not apply to any rights or claims between the parties
(i) arising after the date the Effective Date of this Agreement as defined by
Paragraph 24, (ii) relating to breach or enforcement of this Agreement, or
(iii) that may be based on facts not known to the senior executives of the
Company other than the Individual on the date the Individual signs this
Agreement.

9.   Cooperation, Nonprosecution, and Mutual Nondisparagement. In consideration
of the mutual promises and undertakings in this Agreement, the parties agree
that:

  (a)   Cooperation. The Individual shall cooperate fully and completely with
the Company or any of the other Released Parties, at their request, in all
pending and future litigation, investigations, arbitrations, and/or other
fact-finding or adjudicative proceedings, public or private, involving the
Company or any of the other Released Parties. This obligation includes without
limitation the Individual promptly meeting with counsel for the Company or the
other Released Parties at reasonable times upon their request, and providing
testimony in court, before an arbitrator or other convening authority, or upon
deposition that is truthful, accurate, and complete, according to information
known to him. If the Individual appears as a witness in any pending or future
litigation, arbitration, or other fact-finding or adjudicative proceeding at the
request of Company or any of the other Released Parties, the Company shall
reimburse him, upon submission of substantiating documentation, for necessary
and reasonable expenses incurred by him as a result of testifying.     (b)  
Nonprosecution. Except as requested by the Company, or as permitted or compelled
by law or judicial process, the Individual shall not assist, cooperate

-6-



--------------------------------------------------------------------------------



 



      with, or supply information of any kind to any individual or private-party
litigant or their agents or attorneys (i) in any proceeding, investigation, or
inquiry raising issues involving the Company or any of the other Released
Parties, or (ii) in any other litigation against the Company or any of the other
Released Parties.

  (c)   Nondisparagement. The Individual shall not make to any other parties any
statement, oral or written, which directly or indirectly impugns the quality or
integrity of the Company’s or any of the other Released Parties’ business or
employment practices, or any other disparaging or derogatory remarks about the
Company or any of the other Released Parties. The Company’s
Vice-President-level-and-above executive employees shall not make to any third
party outside of the Company any statement, oral or written, which directly or
indirectly impugns the quality or integrity of the Individual’s business
practices, or any other disparaging or derogatory remarks about the Individual.
Nothing in this subparagraph shall prohibit any truthful statements by the
Individual or the Company’s Vice-President-level-and-above executive employees
that are required by law.

10.   Restricted Activities. In consideration of the Company’s promises and
undertakings in this Agreement, the Individual agrees that for 24 months
following the Resignation Date:

  (a)   Non-Participation in the Company’s Business Opportunities. He shall
promptly disclose to the Chairman of the Company’s Board of Directors all
business opportunities which come to the attention of the Individual following
the Resignation Date and which relate to the business of the Company or the
other Released Parties or which arise as a result of the Individual’s employment
by the Company. The Individual shall not take advantage of or divert any such
opportunities for the benefit of the Individual or any third party following the
Resignation Date without the prior written consent of the Company’s Board of
Directors, which shall not be unreasonably withheld. The Individual’s
obligations under this paragraph shall apply only to activities in foreign
countries in which the Company holds licenses or permits as of the Effective
Date and shall not apply to business opportunities or operations in the United
States.     (b)   Non-Solicitation of Employees. He shall not, directly or
indirectly or by assisting any third party, for his own benefit or to benefit
any third party, solicit, induce, or entice any then current employee of the
Company or the Released Parties, or any person employed by the Company or the
Released Parties as of the Resignation Date, to terminate his or her employment
with the Company or the Released Parties. Nor shall he, directly or indirectly,
disclose to any third party the salaries of, benefits paid or provided to, or
performance of any of the Company’s employees.

11.   Waiver of Certain Rights. In consideration of the Company’s promises and
undertakings in this Agreement, the Individual agrees that:

-7-



--------------------------------------------------------------------------------



 



  (a)   Right to Relief Not Provided in This Agreement. He shall and hereby does
irrevocably waive any right to monetary recovery from the Company or the other
Released Parties, whether sought directly by him or in the event any
administrative agency or other public authority, individual, or group of
individuals should pursue any claim on his behalf; and he shall not request or
accept from the Company or the other Released Parties, as compensation or
damages related to his employment or the termination of his employment with the
Company, anything of value that is not provided for in this Agreement.     (b)  
Right to a Jury Trial. He shall and hereby does irrevocably waive the right to
trial by jury with respect to any claim against the Company or the Released
Parties, including without limitation any claim arising from this Agreement or
the formation, continuation, or termination of his employment relationship with
the Company.     (c)   Right to Class- or Collective-Action Initiation or
Participation. He shall and hereby does irrevocably waive the right to initiate
or participate in any class or collective action with respect to any claim
against the Company or the Released Parties, including without limitation any
claim arising from the formation, continuation, or termination of his employment
relationship with the Company.

12.   Agreement Not to Seek Reemployment. Neither the Company nor any of the
other Released Parties shall have any obligation to employ or to hire or rehire
the Individual, to consider him for hire, or to deal with him in any respect at
any location, office, or place of business with regard to future employment or
potential employment. Accordingly, in consideration of the Company’s promises
and undertakings in this Agreement, the Individual agrees that (a) he shall not
ever apply for or otherwise seek employment with the Company or any of the other
Released Parties at any time in the future, at any location, office, or place of
business, and (b) his forbearance to seek future employment as just stated is
purely contractual and is in no way involuntary, discriminatory, or retaliatory.
Nothing in this Agreement shall prevent the Individual from serving on the board
of directors of EnergyNet.com, Inc.; provided, however, that the Individual
shall comply with all of his other obligations under this Agreement while
providing such service, including without limitation his obligations under
Paragraphs 7, 9(b), 9(c), and 10.

13.   Consultation. In consideration of the Company’s promises and undertakings
in this Agreement, the Individual shall, without additional compensation other
than the Special Separation Consideration, upon request of the Company’s Board
of Directors or its designee, be available from the Resignation Date through
January 31, 2009, for consultation at reasonable times and without unreasonable
interference with his personal or business activities, in person or by
telephone, as necessary, on such matters relating to the Company or the other
Released Parties as may be within his knowledge.

14.   Indemnification. The Individual shall be entitled to indemnification
following the Resignation Date on the same terms as indemnification is made
available by the

-8-



--------------------------------------------------------------------------------



 



Company to other executive employees, officers, and directors, whether through
the Company’s corporate bylaws or otherwise.

15.   No Violations. The Individual represents that he has not informed the
Company or any of the other Released Parties of, and that he is unaware of, any
alleged violations of law, the Company’s standards of business conduct or
personnel policies, or other misconduct by Company or any of the other Released
Parties that have not been resolved satisfactorily by the Company.

16.   Nonadmission of Liability or Wrongdoing. This Agreement shall not in any
manner constitute an admission of liability or wrongdoing on the part of Company
or any of the other Released Parties, but Company and the other Released Parties
expressly deny any such liability or wrongdoing; and, except to the extent
necessary to enforce this Agreement, neither this Agreement nor any part of it
may be construed, used, or admitted into evidence in any judicial,
administrative, or arbitral proceedings as an admission of any kind by Company
or any of the other Released Parties.

17.   Authority to Execute. The Individual represents and warrants that he has
the authority to execute this Agreement on behalf of all the Releasing Parties.

18.   Governing Law; Severability; Interpretation. This Agreement and the rights
and duties of the parties under it shall be governed by the laws of the State of
Texas, without regard to any conflicts of laws principles. If any provision of
this Agreement is held to be unenforceable, such provision shall be considered
separate, distinct, and severable from the other remaining provisions of this
Agreement, and shall not affect the validity or enforceability of such other
remaining provisions; and in all other respects, this Agreement shall remain in
full force and effect. If any provision of this Agreement is held to be
unenforceable as written but may be made to be enforceable by limitation, then
such provision shall be enforceable to the maximum extent permitted by
applicable law. The language of all parts of this Agreement shall in all cases
be construed as a whole, according to its fair meaning, and not strictly for or
against any of the parties.

19.   Breach of Agreement. Notwithstanding any other provision in this
Agreement, the Company’s obligation to provide the Special Separation
Consideration to the Individual is subject to the condition that the Individual
complies with his obligations under this Agreement. The Company shall have the
right to suspend or cease providing any part of the Special Separation
Consideration, as well as to seek restitution of any Special Separation
Consideration already provided, if in its discretion the Company determines that
the Individual has breached any of his obligations under this Agreement but all
other provisions of this Agreement shall remain in full force and effect. The
Company’s rights under this paragraph shall be in addition to any other
available rights and remedies should the Individual breach any of his
obligations under this Agreement.

20.   Offset. The Company shall be entitled to set off against, and the
Individual authorizes the Company to deduct from, any payments due to the
Individual, or to his estate, heirs,

-9-



--------------------------------------------------------------------------------



 



legal representatives, or successors, under this Agreement any amounts which may
be due and owing to the Company by the Individual.

21.   Assignment. The Individual’s obligations, rights, and benefits under this
Agreement are personal to the Individual and shall not be assigned to any person
or entity without written permission from the Company’s Board of Directors or
its designee. This Agreement shall be binding upon and inure to the benefit of
the parties and their respective heirs, legal representatives, successors, and
permitted assigns.

22.   Time for Consideration; Expiration of Offer. The Company’s offer of the
Special Separation Consideration and this Agreement shall expire at 5:00 p.m. on
the 21st day after he received this Agreement for consideration. He may accept
this offer at any time before expiration by signing this Agreement below, and
returning it to the Chairman of the Company’s Board of Directors. Whether or not
the Individual accepts this Agreement, he will receive the items in Paragraph 2,
and is required to follow the obligations in Paragraph 6 and Paragraph 7.

23.   Consultation With an Attorney. The Individual has the right, and is
encouraged by this paragraph, to consult with an attorney before signing this
Agreement. To assist the Individual in this endeavor, the Company shall
reimburse him for reasonable attorney’s fees up to $12,500.00 he incurs in
consulting his attorney concerning whether to sign this Agreement.

24.   Effective Date; Revocation Right; Effect of Revocation. This Agreement
shall become effective and enforceable upon the expiration of seven days after
the Individual signs and returns it to the Chairman of the Company’s Board of
Directors (the “Effective Date”). At any time before the Effective Date, the
Individual may revoke his acceptance by notifying the Chairman of the Company’s
Board of Directors of his revocation in writing. If the Individual revokes his
acceptance, he shall not be entitled to any part of the Special Separation
Consideration.

25.   Knowing and Voluntary Agreement. The Individual acknowledges that (a) he
has had a reasonable period in which to deliberate regarding the terms of this
Agreement and to consider whether to sign this Agreement, (b) he fully
understands the meaning and effect of signing this Agreement, and (c) his
signing of this Agreement is knowing and voluntary. The Individual further
acknowledges that neither the Company nor any of the other Released Parties has
made any promise or representation to him concerning this Agreement that is not
expressed in this Agreement, and that in signing this Agreement, he is not
relying on any statement or representation by Company or any of the other
Released Parties, but is instead relying solely on his own judgment and
consultation with his attorney.

26.   Independent Consideration; Common-Law Duties. Whether expressly stated in
this Agreement or not, all obligations the Individual assumes and undertakings
he makes by signing this Agreement are understood to be in consideration of the
mutual promises and undertakings in this Agreement and the Special Separation
Consideration. In addition,

-10-



--------------------------------------------------------------------------------



 



    the Individual acknowledges and agrees that neither the Company nor any of
the other Released Parties has any legal obligation to provide the Special
Separation Consideration to him outside of this Agreement. The Individual
further acknowledges and agrees that his obligations under this Agreement
supplement, rather than supplant, his common-law duties owed to the Company.

27.   Entire Agreement. This Agreement contains and represents the entire
agreement of the parties with respect to the Individual’s resignation from
employment and payments and benefits upon or by reason of his resignation from
employment, and supersedes all prior agreements and understandings, written and
oral, between the parties with respect to the Individual’s resignation from
employment and payments or benefits upon or by reason of his resignation from
employment.

28.   Modification. No provision of this Agreement may be amended, modified, or
waived unless such amendment, modification, or waiver is agreed to in writing
and signed by the Individual and by a duly authorized officer of the Company.

29.   Internal Revenue Code Section 409A; Consultation With a Tax Advisor. The
parties have drafted this Agreement in accordance with Section 409A of the
Internal Revenue Code and intend that it comply with Section 409A of the Code
and any related rules, regulations, or other guidance. The parties further
intend that this Agreement shall be interpreted and construed to comply with
Section 409A of the Code. The parties agree to cooperate and work together in
good faith to take all actions reasonably necessary to effectuate the intent of
this paragraph. Notwithstanding the preceding sentence, the Individual shall be
solely responsible for any risk that the tax treatment of all or part of the
Special Separation Consideration may be affected by Section 409A of the Code and
impose significant adverse tax consequences on him, including accelerated
taxation, a 20% additional tax, and interest. Because of the potential tax
consequences, the Individual has the right, and is encouraged by this paragraph,
to consult with a tax advisor before signing this Agreement.

30.   Paragraph Headings. The paragraph headings in this Agreement are for
convenience of reference only, form no part of this Agreement, and shall not
affect its interpretation.

31.   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall be
considered one and the same agreement.

        IN WITNESS WHEREOF, the parties have executed this Agreement on the
dates shown below:

-11-



--------------------------------------------------------------------------------



 



         
G. THOMAS GRAVES, III
  TOREADOR RESOURCES CORPORATION    
 
       
/s/ G. Thomas Graves III
  /s/ J.M. McLaughlin    
 
       
G. Thomas Graves, III
  J.M. McLaughlin    
 
  Chairman of the Board of Directors    
 
       
4-12-07
  17 Apr. 07    
 
       
Date Signed
  Date Signed    

-12-



--------------------------------------------------------------------------------



 



EXHIBIT A
SUMMARY OF STOCK OPTIONS AND RESTRICTED STOCK AWARDS

                                              Total                        
Options   Exercise           1/24/07   Grant Name   Granted   Price   Prior
Exercises   Options Remaining   Date
Graves III, G. Thomas
    250,000       5.00       50,000       200,000       9/24/98  
Graves III, G. Thomas
    50,000       4.00       50,000       0       10/28/99  
Graves III, G. Thomas
    50,000       5.50               50,000       4/26/04  
Totals
    350,000               100,000       250,000          

                                                                      1/24/07
Unvested     Name   Total Res. Stock   Previously Vested   Vested Date   Res.
Stock   Grant Date
Graves III, G. Thomas
    20,900                       20,900       1/25/07  
Graves III, G. Thomas
    15,000       5,000       5/19/06       10,000       5/19/05  
Graves III, G. Thomas
    20,000                       20,000       1/26/06  
Totals
    55,900       5,000               50,900          

 